Title: To George Washington from Walter Stewart et al., 13 May 1794
From: Stewart, Walter
To: Washington, George


               
                  
                  [Philadelphia, 13 May 1794]
               
               To George Washington, President of the United States
               The Memorial of the Subscribers, being a Committee appointed by numerous Citizens of the United States holding Claims against the French Republic—
               Respectfully Sheweth
               That in the prosecution of their Commerce to the Islands of the West Indies the Citizens of the United States have at various periods during the two preceeding years past, sold and delivered to the Government of the French Republic at the Ports of St Domingo and its other Colonies, large supplies of Provisions and merchandize for which payment has not been made according to the terms stipulated: that in many instances the Owners and factors of Cargoes have made voluntary sales to the said Government, and in others have been compelled to make them; but in all, the prices and payments have been agreed on to be made in produce of the Islands, or in specie; that in some Cases these payments have been partially complied with, in others wholly evaded, and the persons to whom they were due compelled to receive at the pleasure of Government, Bills on France, or on the Minister of the Republic here; Orders on the Colonial treasurers; Mandates on private Citizens; or other Instruments of
                  
                  writing which tho they serve to testify their claims, are ineffectual to obtain payment of them; since the Bills on France cannot be negociated here, those on the Minister are not accepted, and the derangement of Government in the West Indies renders application there of no avail; added to this, many Citizens were unable to obtain written documents for the produce they delivered, owing to the disturbances subsisting at the time of delivery, particularly during the conflagration at Cape Francois, and others had their property either pillaged or burned at the time, by all which means your memorialists find themselves and their fellow Citizens possessing large claims, which tho under different forms, are all founded on the unequivocal delivery of property for the use of the French Republic, or on losses sustained by its opperations.
               Your Memorialists have made repeated applications to the Minister of the French Republic in the United States, but find their Powers unadequate to their relief, and they are now referred to the Legislative Assembly of France as the only power competent to satisfy their claims; the difficulty of transmitting them, and the delay which will attend it, renders this expedient a ruinous one to some, and an inconvenient one to all, and your memorialists cannot but hope that while so large a debt is due from the United States to France the Government of the former may adopt some mode for the relief of its own Citizens, they are therefore encouraged to lay the premises before the President of the United States, and to sollicit that he will be pleased to point out some mode for the adjustment of their claim, in America, or if recourse must be had to France, such as he may think most effectual there. And your Memorialists.
               
                  Walter Stewart
                  David H. Conyngham
                  Josa Gilpin
                  J. Grubb
               
            